Citation Nr: 1123022	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected dextroscoliosis with kyphosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2008 and August 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Service-connected dextroscoliosis with kyphosis manifests in forward flexion limited to greater than 30 degrees with consideration of the impact of pain, weakness, lack of endurance, fatigue, and incoordination; there are no incapacitating episodes or neurological findings.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected dextroscoliosis with kyphosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in May 2008 and August 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the May 2008 remand was to issue corrective VCAA notice, obtain additional VA treatment records, and to schedule another VA examination.  The VCAA notice was sent in May 2008 and up-to-date VA treatment records were added to the claims file; however, the Board finds the examination report from December 2008 inadequate.  Thus, the appeal was again remanded in August 2009, so that another VA examination could be performed that met all the requirements of the Board, including the discussion of the impact of pain, weakness, fatigue, lack of endurance, and incoordination.  This examination was completed in January 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2008 and August 2009 remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing her or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in December 2003 and May 2004, prior to the initial unfavorable AOJ decision issued in July 2004.  Additional letters were sent in May 2008 and November 2009 that were specific to the initial rating claim.

The Board observes that the pre-adjudicatory VCAA notices issued in December 2003 and May 2004 informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist her in developing her claim, and her and VA's obligations in providing such evidence for consideration.  With regard to the initial rating claim, such claim is generally considered to be "downstream" issues from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of her concomitant responsibilities in the development of her claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that she has suffered any prejudice as to the lack of pre-adjudicatory notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board observes that the May 2008 and November 2009 VCAA letters advised the Veteran that she must show that her service-connected disability had increased in severity, and of the evidence necessary to establish disability ratings and effective dates in general.  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  In the present case, the Board observes that, after the May 2008 and July 2009 VCAA letter the Veteran's initial rating claim was readjudicated in an SSOC.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing her with a VA examination.  The Veteran's service treatment records, private treatment records, and the reports of May 2004, April 2005, December 2008, and January 2010  VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiners documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Additionally, each examiner reviewed the claims file.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Further, the Court discussed the concept of the "staging" of ratings, finding that in cases where an the appellant had disagreed with an initially assigned disability evaluation, it was possible for separate percentage evaluations to be awarded for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board has considered all evidence of record and contemplated the propriety of staged ratings in evaluating the Veteran's service-connected disability.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board observes that the schedular criteria for rating spine disabilities were amended twice just prior to the Veteran's application for benefits submitted in November 2003.  The new regulations that became effective on September 26, 2003, revised the schedular criteria for the rating of all spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).  

As relevant to the thoracolumbar spine, the General Formula for Rating the Spine provides that forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is assigned a 20 percent rating.  

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.
The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2010).

The Veteran was afforded four VA examinations with respect to this claim.  There are also VA treatment records available; however, they provide no findings specific to the service-connected spine disability that are not reflected in the VA examination reports.

A review of the May 2004, April 2005, December 2008, and January 2010 VA examinations reveals little change in the Veteran's service-connected lumbar spine disability across the appeal period.  With the exception of the May 2004 and April 2005 VA examinations, with consideration of pain, weakness, lack of endurance, incoordination, and fatigue upon repetition, the least amount of forward flexion documented was 90 degrees.  Overall, extension was at worst limited to 10 degrees.  Right and left lateral flexion were to 20 degrees at most.  Bilateral rotation was also to 20 degrees.  No further limitation was discussed at any time.  Neurological testing, including Lasegue's sign, was consistently negative, and no incapacitating episodes were documented.  Occasional use of a back brace, particularly when driving, was reported.

The Board acknowledges that the May 2004 VA examiner stated that the Veteran began experiencing pulling and pain with forward flexion at 30 degrees with maximum flexion of 90 degrees, and the April 2005 VA examiner stated that the Veteran began experiencing pain with forward flexion at 30 degrees with the maximum flexion being 60 degrees.  However, the Board also observes that the Veteran's minimum combined range of motion at these examinations was at least 120 degrees.  Further, at VA examination and in VA treatment records, the Veteran has attested that she treats her pain only with Alleve as needed and has not needed or been prescribed pain medication to assist with movement.
In light of the above, the Board concludes that a rating in excess of 20 percent is not more closely approximated for the Veteran's service-connected lumbar spine disability.  A rating greater than 20 percent requires forward flexion to 30 degrees or less or favorable ankylosis of the thoracolumbar spin.  Even when considering the effects of pain on functionality, the Veteran has substantial ability to forward flex her spine beyond 30 degrees including to 90 degrees, which is normal flexion.  She is at least able to achieve 60 degrees forward flexion in spite of pain.  The April 2005 examiner specifically indicated that even though pain began at 30 degrees, range of motion was restricted by pain at the end point, i.e., 60 degrees.  Moreover, her combined range of motion warrants only a 20 percent rating under the schedular criteria. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the Veteran exhibited no neurological deficits upon examination and no incapacitating episodes, i.e., physician-prescribed bed rest, are documented.  A review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected disability that is not already compensated so as to warrant consideration of alternate rating codes.    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  Therefore, the claim must be denied.

Extra-schedular rating and TDIU 

The Board acknowledges that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The objective evidence does not reflect that the Veteran's service-connected disability manifests in symptoms that are not considered under the schedular criteria.  The Board observes that the disability has been reported to affect the Veteran's education and career in early child care, but not to an extent not contemplated by the rating schedule.  Accordingly, the Board finds that referral for extra-schedular consideration is not necessary in this case.

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  In this case, the record does not raise a claim for a TDIU rating.  Thus, further consideration of whether a TDIU rating is applicable in this case is not necessary.


ORDER

An initial rating in excess of 20 percent for service-connected dextroscoliosis with kyphosis is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


